UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4683


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANES SUBASIC, a/k/a Mladen Subasic,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-cr-00216-FL-3)


Submitted:   April 7, 2014                 Decided:   April 25, 2014


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant.
Thomas    G.  Walker,   United   States    Attorney,   Jennifer   P.
May-Parker,   Kristine   L.   Fritz,    Assistant    United   States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Federal juries convicted Anes Subasic of conspiracy to

provide material support to terrorist groups, in violation of 18

U.S.C.A. § 2339A (West Supp. 2013); conspiracy to murder, maim,

or kidnap others, in violation of 18 U.S.C. § 956(a) (2012);

procuring         naturalized         citizenship       by     providing         false

information, in violation of 18 U.S.C. § 1425(a) (2012); and

providing false information on an application for an immigration

benefit, in       violation     of    18   U.S.C.    § 1425(a).        The    district

court sentenced Subasic to a total of 360 months of imprisonment

and he now appeals.          Finding no error, we affirm.

             On    appeal,    Subasic      challenges    the       district   court’s

admission of foreign records of his prior criminal charges and

convictions at his immigration trial, arguing that the records

were   not   properly    authenticated         and   that    the    admission       of   a

record of a conviction obtained in Subasic’s absence violated

Fed.   R.    Evid.   403.       “We    review   evidentiary         rulings    of    the

district court for abuse of discretion.”                United States v. Caro,

597 F.3d 608, 633 (4th Cir. 2010) (internal quotation marks and

citation omitted).       An abuse of discretion occurs only when “the

[district] court acted arbitrarily or irrationally in admitting

evidence.”        United States v. Williams, 445 F.3d 724, 732 (4th

Cir. 2006) (internal quotation marks and citation omitted).



                                           2
            The proponent of an item of evidence must satisfy the

requirement      of   authenticating            or    identifying      that    item      of

evidence    by    “produc[ing]        evidence         sufficient      to     support     a

finding that the item is what the proponent claims it is.”                             Fed.

R. Evid. 901(a); see also United States v. Branch, 970 F.2d
1368, 1370 (4th Cir. 1992).                “The burden to authenticate under

Rule 901 is not high — only a prima facie showing is required.”

United States v. Vidacak, 553 F.3d 344, 349 (4th Cir. 2009)

(internal quotation marks and citation omitted).                       With regard to

public     documents,        examples      of     evidence      that   satisfy        this

requirement include evidence that a document was recorded or

filed in a public office or a record is from the office where

items of its kind are kept.             Fed. R. Evid. 901(b)(7).

            In addition, a district court should exclude relevant

evidence when “its probative value is ‘substantially outweighed’

by   the   potential     for       undue    prejudice,        confusion,       delay    or

redundancy.”      United States v. Queen, 132 F.3d 991, 994 (4th

Cir. 1997) (quoting Fed. R. Evid. 403). “Prejudice, as used in

Rule 403, refers to evidence that has an ‘undue tendency to

suggest    decision     on    an    improper         basis,   commonly,     though      not

necessarily, an emotional one.’”                     Id. (citations omitted).            We

have   thoroughly      reviewed       the       record    and   conclude       that     the

district court did not abuse its discretion in admitting the

foreign records at Subasic’s trial on the immigration charges.

                                            3
              Subasic    also      challenges      the   district      court’s       order

qualifying the Government’s witness Evan Kohlmann as an expert

in   various       aspects    of     Islamic       extremism    and       allowing     his

testimony     at     Subasic’s     trial     for   the   terrorism        charges.      We

conclude      that    the    court     did       not   abuse   its     discretion       in

qualifying Kohlmann as an expert and admitting his testimony

regarding extremism.         See United States v. Hassan, 742 F.3d 104,

131 (4th Cir. 2014) (finding no abuse of discretion in order

qualifying Kohlmann as expert and allowing his testimony at the

trial of Subasic’s codefendants).

              Accordingly, we affirm the judgment of the district

court   and    deny     Subasic’s      motion      for   copies      of    his   special

administrative measures.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     this    court     and     argument    would      not    aid   the

decisional process.

                                                                                 AFFIRMED




                                             4